UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF ()HIO
WESTERN DIVISION
RAHSON STAPLES, : Case No. l:l7-cv-742
Plaintiff, : Judge Timothy S. Black
Magistrate Judge Karen L. Litkovitz
vs.
CODEY JILLERAT, er al.,
Defendants.
DECISION AND ENTRY
ADOPTING THE REPORT AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 27) AND
TERMINATING THIS CASE IN THIS COURT
This case is before the Court pursuant to the Order of General Reference to United
States Magistrate Judge Karen L. Litkovitz. Pursuant to such reference, the Magistrate
Judge reviewed the pleadings filed with this Court and, on August 8, 2018, submitted a
Report and Recommendation. (Doc. 27). No objections Were tiled.

As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has
reviewed the comprehensive findings of the Magistrate Judge and considered de novo
all of the filings in this matter Upon consideration of the foregoing, the Court does
determine that the Report and Reoommendation should be and is hereby ADOPTED in
its entirety.

Accordingly, for the reasons stated above:

l) Defendants’ motion to dismiss (Doc. 14) is GRANTED;

2) The Clerk shall enter judgment accordingly, Whereupon this case is
TERMINATED from the docket of this Court.

IT IS SO ORDERED.

Date: IO!Z fig {W\Om § @j£

Timothy~SQack
United States District Judge

